Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Summary
This is the initial Office action on the 16/481405 application filed on 7/26/19.
Claims 1-19, 21 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the tissue" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is noted that this limitation was cancelled out of claim 18 from which this claim depends. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by MATHUS (US 5508005).
With respect to claim 1, 6, MATHUS discloses a laboratory article for chemical or biological reaction or culture that is carried out with its use (tissue container) (Col. 3, lines 16-19) which is stackable with a first and second (top and bottom) identical plate (container) (Fig. 4, Col. 4, lines 49-63) each plate comprising a peripheral wall (perimeter wall) which is perpendicular to a surface upon which the plate rests (substantially planar bottom surface defining a dish) (Figure 3, Col. 3, lines 43-55), the peripheral wall having an upper edge (male end) and lower edge (female end), the upper edge having a lip (ridge) projection therefrom that has a length and width, wherein the lower edge (female end) has a space corresponding to the size of the ridge so that the identical plate (containers) can be placed releasably receiving the end of the other container (Fig. 4, Col, 49-63); the surface (bottom surface) having a perimeter and comprising a wall (perimeter ledge) surrounding the perimeter to define wells (reservoirs) (Fig. 8).  
With respect to claim 2, 7, MATHUS discloses the peripheral wall of each plate (top and bottom) having a planar portion (flange) extending therefrom where when assembled the top and bottom planar portions (flange) contact one another (Fig 3, Col. 3, line 44-48).
With respect to claim 3-4, 8-10, MATHUS discloses each planar portion (flange) has an upper edge (tab) extending from the top (male end) and lower edge (tab) extending from the bottom (female end) and wherein the tabs are offset (Figures 3-4, Col. 4, lines 49-63). 
With respect to claim 5, MATHUS discloses the ridge has a proximal end with an incline (indent) (Fig 4, Col. 4, lines 49-52). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATHUS (US 5508005) in view of LACEY (US 2003/0215940).
With respect to claim 11, 16, MATHUS discloses a laboratory article for chemical or biological reaction or culture that is carried out with its use (tissue container) (Col. 3, lines 16-19) which is stackable with a first and second (top and bottom) identical plate (container) (Fig. 4, Col. 4, lines 49-63) each plate comprising a peripheral wall (perimeter wall) which is perpendicular to a surface upon which the plate rests (substantially planar bottom surface defining a dish) (Figure 3, Col. 3, lines 43-55), the peripheral wall having an upper edge (male end) and lower edge (female end), the upper edge having a lip (ridge) projection therefrom that has a length and width, wherein the lower edge (female end) has a space corresponding to the size of the ridge so that the identical plate (containers) can be placed releasably receiving the end of the other container (Fig. 4, Col, 49-63); the surface (bottom surface) having a perimeter and comprising a wall (perimeter ledge) surrounding the perimeter to define wells (reservoirs) (Fig. 8).  MATHUS does not explicitly disclose a tray comprising a porous bottom surface that is supported by the ledge and above the reservoir bottom surface when inserted in the tissue 
With respect to claim 12, MATHUS discloses the peripheral wall of each plate (top and bottom) having a planar portion (flange) extending therefrom where when assembled the top and bottom planar portions (flange) contact one another (Fig 3, Col. 3, line 44-48).
With respect to claim 13-15, MATHUS discloses each planar portion (flange) has an upper edge (tab) extending from the top (male end) and lower edge (tab) extending from the bottom (female end) and wherein the tabs are offset (Figures 3-4, Col. 4, lines 49-63).
With respect to claim 17, MATHUS discloses the ridge has a proximal end with an incline (indent) (Fig 4, Col. 4, lines 49-52) but does not disclose the details of the tray. However, LACEY discloses the base plate (container) around the periphery of the top surface has placement members (e.g. ribs, pins, or posts) for aligning and securing the multi-insert strips to the base plate in which mating members on the ends of the insert strip (tray tabs) may fit into the space or notch (indents) formed in the top of the base plate (tray is inserted into bottom tissue container the one or more tabs are inserted into the one or more indents) (0050). 
With respect to claim 18-19, LACEY discloses the device is useful in culturing epithelial tissue which makes up skin (organotypic skin substitute) (0002). It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Regarding the contents of the container, the examiner has given the limitation its appropriate weight. This limitation does not afford patentability to the apparatus or system because they are not defining any structural features of said apparatus but merely defining the contents used in the claimed apparatus during its use. It has been well established that it is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carry out the process. Also a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. (MPEP 2114, 2115). As long as the art apparatus meets the requirements of the claimed invention. It is suggested that applicants establish on the record any structural distinction between apparatus within the scope of the claims and the apparatus disclosed by the prior art.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATHUS (US 5508005) in view of LACEY (US 2003/0215940) as applied to claims 11-19 above and further in view of LINER (US 3862886). 
With respect to claim 21, MATHUS and LACEY do not explicitly disclose a sterile package containing the tissue container system. However, LINER discloses a sterile plate component package for culture growing apparatus comprising culture growing plates in a sealed package in which they are sterile (sterile package containing the tissue container system) (Col. 1, lines 39-49). It would have been obvious to one of ordinary skill in the art to modify the device of 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799